The request to file a supplemental petition for review is granted. The petitions for review are granted. The matter is transferred to the Court of Appeal, Fourth Appellate District, Division Two, with directions to vacate its decision and reconsider the cause in light of S.B. 620 (Stats. 2017, ch. 682). ( Cal. Rules of Court, rule 8.528(d) ). On the court's own motion, the Reporter of Decisions is directed not to publish in the Official Appellate Reports the opinion in the above-entitled appeal filed as modified **528November 3, 2017, which appears at 16 Cal.App.5th 636, 224 Cal.Rptr.3d 518. ( Cal. Const., art. VI, section 14 ; Cal. Rules of Court, rule 8.1125(c)(2) ).